Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election with traverse of Species A of Figs. 1-5 corresponding to claims 1-10, 12, and 14-20 in the reply filed on 10/29/2021 is acknowledged. Claims 11 and 13 are withdrawn from consideration by applicant. The traversal is on the ground(s) that the search and examination of all of the claims would not impose a serious burden on Examiner, and the claims readable upon the non-elected species are dependent upon generic claim 1. However, applicant’s arguments are not persuasive because species A to C correspond to different fingerprint sensor structures. Those fingerprint sensor structures are independent or distinct and are either not capable of use together or have different modes of operation and are mutually exclusive. The prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U. S. C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, there would be a serious burden on the examiner if restriction is not required. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20180233531 A1).
Regarding claim 1, Huang (Figs. 1-3) discloses an optical fingerprint sensor, comprising: 
a substrate (sensor substrate) having a plurality of photoelectric conversion units (optical sensors 108); 
a first light-shielding layer (light shielding layer 106 or 104) disposed on the substrate (sensor substrate), the first light-shielding layer (light shielding layer 106 or 104) having a plurality of first apertures (light shielding layer 106 or 104 including a plurality of apertures); and 
a second light-shielding layer (light shielding layer 100; [0022]) disposed over the first light-shielding layer (light shielding layer 106 or 104), the second light-shielding layer (light shielding layer 100) having a plurality of groups of second apertures (light shielding layer 100 including a plurality of groups of apertures, each group of apertures including a central aperture 1000 and a plurality of peripheral apertures 1002), wherein each first aperture corresponds to each group of the second apertures (Figs. 1-3; each aperture formed by the light shielding layer 106 or 104 corresponding to a group of apertures formed by the light shielding layer 106).

Regarding claim 19, Huang (Figs. 1-3) discloses the optical fingerprint sensor as claimed in claim 1, further comprising a transparent layer disposed between the first light-shielding layer (light shielding layer 106 or 104) and the second light-shielding layer (light shielding layer 100) and filled into the first apertures (Figs. 1-3; e.g., a transparent layer is disposed between the light shielding layer 106 or 104 and the light shielding layer 100 and filled into the first apertures formed in the light shielding layer 106 or 104).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.

Regarding claim 2, Huang (Figs. 1-3) discloses the optical fingerprint sensor as claimed in claim 1, wherein each group of the second apertures comprises a central aperture (central aperture 1000) and a plurality of peripheral apertures (peripheral apertures 1002) surrounding the central aperture (central aperture 1000), the plurality of peripheral apertures (peripheral apertures 1002) comprising a first peripheral aperture (1st peripheral apertures 1002) and a second peripheral aperture (2nd peripheral apertures 1002), wherein a center point of the first peripheral aperture (1st peripheral apertures 1002), a center point of the central aperture (central aperture 1000) and a center point of the second peripheral aperture (2nd peripheral apertures 1002) are arranged in a straight line (Figs. 1-3). 

    PNG
    media_image1.png
    675
    811
    media_image1.png
    Greyscale

Huang discloses a second width W2, which is different from the second width as defined in claim 2. However, the claimed limitation “the sum of a distance between the (Figs. 1-5) discloses an optical fingerprint sensor similar to that discloses by Huang, comprising an optical lens layer 15 having a plurality of groups of second apertures 151 or 251,

    PNG
    media_image2.png
    450
    882
    media_image2.png
    Greyscale

Annotated version of Huang’s Fig. 5
wherein each group of the second apertures (take Fig. 5 as an example, which is reproduced for a reference) comprises a central aperture (aperture A1) and a plurality of peripheral apertures (apertures B1…B6) surrounding the central aperture (aperture A1), the plurality of peripheral apertures (apertures B1…B6) comprising a first peripheral aperture (apertures B1) and a second peripheral aperture (apertures B4), wherein a center point of the first peripheral aperture (apertures B1), a center point of the central aperture (aperture A1) and a center point of the second peripheral aperture (apertures B4) are arranged in a straight line (e.g., Fig. 5), and the sum of a distance between the (apertures B1) and the center point of the second peripheral aperture (apertures B4), a radius of the first peripheral aperture (apertures B1) and a radius of the second peripheral aperture (apertures B2) is defined as a second width (width W2). Hsu further discloses each aperture in the lens layer 15 functions as a lens ([0019] and [0022]-[0025]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsu to modify the optical lens as taught by Huang. The combination/motivation would be to provide an alternative design choice of an optical lens layer for an optical fingerprint sensor with an enhanced light transmitting efficacy and an improved optical detection accuracy (Hsu, [0025]).

Regarding claim 3, Huang in view of Hsu discloses the optical fingerprint sensor as claimed in claim 2, Huang (Figs. 1-3) discloses wherein each first aperture has a first width, and the second width is greater than the first width (each aperture formed by the light shielding layer 106 or 104 has a width W1 or W1’ less than the second width W2).

Regarding claim 4, Huang in view of Hsu discloses the optical fingerprint sensor as claimed in claim 3, Huang (Figs. 1-3) discloses further comprising a third light-shielding layer (light shielding layer 102) disposed between the first light-shielding layer (light shielding layer 106 or 104) and the second light-shielding layer (light shielding layer 100), the third light-shielding layer (light shielding layer 102) having a plurality of third apertures (apertures 1020) respectively corresponding to the first apertures (aperture formed by the light shielding layer 106 or 104), and each third aperture (apertures 1020) having a third width (width W3).

Regarding claim 5, Huang in view of Hsu discloses the optical fingerprint sensor as claimed in claim 4, Huang (Figs. 1-3) discloses wherein the second width (width W2) is greater than the third width (width W3), and the third width (width W3) is greater than or equal to the first width (width W1 or W1’).

Regarding claim 20, Huang in view of Hsu discloses the optical fingerprint sensor as claimed in claim 4, Huang (Figs. 1-3) discloses further comprising a first transparent layer and a second transparent layer (Figs. 1-3; a first transparent layer and a second transparent layer), wherein the first transparent layer is disposed between the first light-shielding layer (light shielding layer 106 or 104) and the third light-shielding layer (light shielding layer 102) and filled into the first apertures (Figs. 1-3; e.g., a transparent layer is disposed between the light shielding layer 106 or 104 and the light shielding layer 102 and filled into the first apertures formed in the light shielding layer 106 or 104), and the second transparent layer is disposed between the third light-shielding layer (light shielding layer 102) and the second light-shielding layer (light shielding layer 100) and filled into the third apertures (Figs. 1-3; e.g., a transparent layer is disposed between the light shielding layer 102 and the light shielding layer 100 and filled into the first apertures formed in the light shielding layer 102).


Regarding claim 2, Huang (Figs. 1-3) discloses the optical fingerprint sensor as claimed in claim 1, wherein each group of the second apertures comprises a central aperture (central aperture 1000) and a plurality of peripheral apertures (peripheral apertures 1002) surrounding the central aperture (central aperture 1000), the plurality of peripheral apertures (peripheral apertures 1002) comprising a first peripheral aperture (1st peripheral apertures 1002) and a second peripheral aperture (2nd peripheral apertures 1002), wherein a center point of the first peripheral aperture (1st peripheral apertures 1002), a center point of the central aperture (central aperture 1000) and a center point of the second peripheral aperture (2nd peripheral apertures 1002) are arranged in a straight line (Figs. 1-3). 
Huang discloses a second width W2 as shown the figure illustrated on page 5, which is different from the second width as defined in claim 2. However, the claimed limitation “the sum of a distance between the center point of the first peripheral aperture and the center point of the second peripheral aperture, a radius of the first peripheral aperture and a radius of the second peripheral aperture is defined as a second width” is merely a definition rather than an invention. Since the second light shielding layer 100 as taught by Huang has a function of an optical lens layer, and each aperture (e.g., aperture 1000 and aperture 1002) in the second light shielding layer 100 functions as a lens, the examiner cites Yeh as a reference. Yeh (Figs. 3-5) discloses an optical fingerprint sensor similar to that discloses by Huang, comprising a second light-shielding layer (light-shielding layer 312) having a plurality of groups of second apertures (apertures 314), (apertures 314) comprises a central aperture (central aperture 314) and a plurality of peripheral apertures (peripheral apertures 314) surrounding the central aperture (central aperture 314), the plurality of peripheral apertures comprising a first peripheral aperture (1st peripheral apertures 314) and a second peripheral aperture (2nd peripheral apertures 314), wherein a center point of the first peripheral aperture (central aperture 314), a center point of the central aperture (1st peripheral apertures 314) and a center point of the second peripheral aperture (2nd peripheral apertures 314) are arranged in a straight line (e.g., Figs. 3-5), and the sum of a distance between the center point of the first peripheral aperture (1st peripheral apertures 314) and the center point of the second peripheral aperture (2nd peripheral apertures 314), a radius of the first peripheral aperture (1st peripheral apertures 314) and a radius of the second peripheral aperture (2nd peripheral apertures 314) is defined as a second width. Yeh (Figs. 3-5) further discloses each aperture in the second light shielding layer 312 has a micro lens 310a and performs the same function as the second light shielding layer 100 as taught by Huang. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to modify the optical lens layer as taught by Huang. The combination/motivation would be to provide an alternative design choice of an optical lens layer for an optical fingerprint sensor with an enhanced light transmitting efficacy and an improved optical detection accuracy.

Regarding claim 6 Huang in view of Yeh discloses the optical fingerprint sensor as claimed in claim 2, Yeh (Figs. 3-5) discloses the optical fingerprint sensor further (microlenses 310a) disposed on the second light-shielding layer (light-shielding layer 312), wherein each group of the microlenses comprises a central microlens (central microlens 310a) and a plurality of peripheral microlenses (peripheral microlenses 310a) surrounding the central microlens (central microlens 310a), wherein the central microlens (central microlens 310a) in each group of the microlenses is located on the central aperture (central aperture 314) in each group of the second apertures (apertures 314), and the peripheral microlenses (peripheral microlenses 310a) in each group of the microlenses (microlenses 310a) are respectively located on the peripheral apertures (peripheral aperture 314) in each group of the second apertures (apertures 314). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to modify the optical lens layer as taught by Huang. The combination/motivation would be to provide an alternative design choice of an optical lens layer for an optical fingerprint sensor with an enhanced light transmitting efficacy and an improved optical detection accuracy.

Regarding claim 7 Huang in view of Yeh discloses the optical fingerprint sensor as claimed in claim 6, Yeh (Figs. 3-5) discloses wherein a center point of each peripheral microlens is connected to each other to form a polygon in each group of the microlenses (e.g., Fig. 5B; peripheral microlenses form a polygon). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to modify the optical lens layer as taught by Huang for the same reason above.
(Figs. 3-5) discloses wherein the polygon comprises a square, a hexagon or an octagon (e.g., Fig. 5B; peripheral microlenses form a hexagon). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to modify the optical lens layer as taught by Huang for the same reason above.

Regarding claim 9 Huang in view of Yeh discloses the optical fingerprint sensor as claimed in claim 8, Yeh (Figs. 3-5) discloses wherein there is a pitch between two central microlenses respectively in adjacent group of the microlenses (Figs. 3-5; a pitch between two central microlenses 310a). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to modify the optical lens layer as taught by Huang for the same reason above.

Regarding claim 12 Huang in view of Yeh discloses the optical fingerprint sensor as claimed in claim 8, Yeh (Figs. 3-5) discloses wherein when each group of the microlenses has six peripheral microlenses, the center points of the six peripheral microlenses are connected to each other to form the hexagon (e.g., Fig. 5B; 6 peripheral microlenses form a hexagon). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to modify the optical lens layer as taught by Huang for the same reason above.

(Figs. 3-5) discloses wherein a distance between a center point of the central microlens (e.g., Fig. 5B; central microlens) and a center point of each peripheral microlens (e.g., Fig. 5B; peripheral microlens) in each group of the microlenses is the same (e.g., Fig. 5B). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to modify the optical lens layer as taught by Huang for the same reason above.

8.	Claims 10 and 15-18 are rejected under 35 U.S.C. 103 as unpatentable over Huang (US 20180233531 A1) in view of Yeh (US 20210089741 A1) and further in view of Hsu (US 20200334444 A1).
Regarding claim 10 Huang in view of Yeh discloses the optical fingerprint sensor as claimed in claim 9, but does not disclose wherein the pitch is in a range from 40 um to 100 um. However, Hsu (Figs. 1-5) discloses an optical fingerprint sensor similar to that discloses by Huang and Yeh, comprising an optical lens layer 15 having a plurality of groups of second apertures 151 or 251, and each aperture in the lens layer 15 functions as a lens ([0019] and [0022]-[0025]). As one example illustrated on page 5, Hsu discloses wherein a center point of each peripheral microlens is connected to each other to form a polygon in each group of the microlenses, and wherein the polygon comprises a hexagon.  Hsu also discloses wherein there is a pitch between two central microlenses (A1 and A2) respectively in adjacent group of the microlenses, disclose wherein the pitch is in a range from 40 um to 100 um ([0020]-[0021]). Therefore, it would have been obvious 

Regarding claim 15 Huang in view of Yeh discloses the optical fingerprint sensor as claimed in claim 6, but does not disclose wherein the central microlenses and the peripheral microlenses have diameters which are in a range from 5 um to 30 um. However, Hsu (Figs. 1-5) discloses an optical fingerprint sensor similar to that discloses by Huang and Yeh, comprising an optical lens layer 15 having a plurality of groups of second apertures 151 or 251, and each aperture in the lens layer 15 functions as a lens ([0019] and [0022]-[0025]). As one example illustrated on page 5, Hsu discloses wherein a center point of each peripheral microlens is connected to each other to form a polygon in each group of the microlenses, and wherein the polygon comprises a hexagon.  Hsu further discloses wherein the central microlenses and the peripheral microlenses have diameters which are in a range from 5 um to 30 um ([0020]-[0021]; 7.2um-12um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsu to modify the optical lens as taught by Huang in view of Yeh. The combination/motivation would be to provide an alternative design choice of an optical lens layer for an optical fingerprint sensor with an enhanced light transmitting efficacy and an improved optical detection accuracy.

(Figs. 3-5) discloses wherein the diameters of the peripheral microlenses are the same (e.g., Fig. 5B). In addition, Hsu discloses the same feature as claimed (e.g., Fig. 5). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh and Hsu to modify the optical lens as taught by Huang for the same reason above.

Regarding claim 17, Huang in view of Yeh and further in view of Hsu discloses the optical fingerprint sensor as claimed in claim 16, Yeh (Figs. 3-5) discloses wherein the diameter of the central microlens is the same as that of the peripheral microlenses in each group of the microlenses (e.g., Fig. 5B). In addition, Hsu discloses the same feature as claimed (e.g., Fig. 5). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh and Hsu to modify the optical lens as taught by Huang for the same reason above.

Regarding claim 18, Huang in view of Yeh and further in view of Hsu discloses the optical fingerprint sensor as claimed in claim 16, Yeh (Figs. 3-5) discloses wherein the diameter of the central microlens is greater than or less than that of the peripheral microlenses in each group of the microlenses ([0120]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh and Hsu to modify the optical lens as taught by Huang. The combination/motivation would be to provide an alternative design choice of an optical 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691